— Appeal from order, Supreme Court, New York County (Milton A. Tingling, J.), entered July 1, 2008, which, after a nonjury trial, dismissed the complaint, unanimously dismissed, without costs, for failure to perfect the appeal in accordance with the CPLR and the rules of this Court.
An appellant is obliged to assemble a proper record on appeal including the transcript, if any, of the proceedings (see CPLR 5526; Rules of App Div, 1st Dept [22 NYCRR] § 600.5). The pro se appellant’s failure to include the trial transcript in the record before us renders meaningful appellate review of this matter impossible (see Matter of Allstate Ins. Co. v Vargas, 288 AD2d *486309, 310 [2001]). Concur — Andrias, J.P., Saxe, Acosta and Renwick, JJ.